Siebecker, J.
The appellant assails findings 7 and 9 of the trial court as not supported by the evidence. The material facts of these findings are that when the policy in question was redélivered to the insured by the defendant upon payment of the loan in March, 1917, it had indorsed thereon the original indorsement of August, 1910, to the effect that settlement of the policy should be made under the provisions of Option A; that such direction had never been revoked by the insured, and that the insured and insurer by their negotiations for the loan in August, 1915, did not intend that the clause specifying that settlement of the policy was to be made under Option A should stand revoked, but that it was only suspended until the loan was paid, and that upon payment of the loan and the renaming of the former beneficiaries it was understood that settlement of the policy under Option A was to be effective. It is urged that the court erred in finding that the correspondence in May, 1917, by the local agent at the insured’s re*196quest, and the company’s answer thereto, shows the understanding of the parties on this point. This correspondence in itself clearly shows- that the insured informed the company that he intended that his son and children-were to be reinstated as beneficiaries Under the same option settlement theretofore indorsed on the policy. The company expressly assented thereto by stating that the policies were payable as the insured desired and that the former designation of beneficiaries and option settlement were reinstated under date of August 24, 1916, “in accordance with .insured’s request at that time.” The .correspondence amply sustains these conclusions. It is 'considered that the policy with the indorsements thereon does not fully express the arrangements made by the parties when the contract was negqtiated. Under such circumstances evidence, of this transaction is admissible to show their understanding. ■ This made the correspondence on the subject competent evidence for such purpose. The provision in the policy declaring that a revocation of the option settlement indorsed on .the policy at the insured’s request could only be changed through a written detnand filed at the home office of the company, and the fact that no such written demand was made by.the insured, tends to support the finding of the trial court that the option settlement was in fact not intended to be revoked when the loan was secured.
An additional and persuasive fact sustaining the court’s conclusions is that when the polic}>- was returned to the insured in March, 1917, it showed on its face that the option had at no time been canceled by his acts or by .the acts of the company. . Insured’s retention of the policy with this written- indorsement, without objection or protest, is evidence tending to show that he acquiesced in the terms of the contract as they appeared on the policy. We think the trial court properly concluded that “after he [the insured] paid the loan he received and held the policy until his death with the express direction indorsed thereon, and . . . that it must *197be held that such direction was in force at the time of his death, and that settlement of the policy must be made in accordance therewith.”
«Ny the Court. — The judgment appealed from is affirmed.